PROB35                                                                         Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                             UNITED STATES DISTRICT COURT
                                         FOR THE
                           EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                   v.                                          Crim. No. 5:15-CR-232-2D

JASON DEAN

       On September 6, 2018, the above named was released from prison and commenced a term of
supervised release for a period of 36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                     /s/ Van R. Freeman, Jr.
                                                     Van R. Freeman, Jr.
                                                     Deputy Chief U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2542
                                                     Executed On: February 5, 2021


                                          ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

         Dated this --=-8__ day of      'Feb t v ~             , 2021.



                                                          0

                                                              J mes C. Dever III
                                                              U.S. District Judge




              Case 5:15-cr-00232-D Document 103 Filed 02/08/21 Page 1 of 1
